UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

TRAVIS J. LANG,
                                  Plaintiff,

      vs.                                                      9:18-CV-506
                                                                (TJM/DEP)

LISA ZUREK, et al.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                   DECISION & ORDER

      The Court referred this 42 U.S.C. § 1983 case, which alleges violations of Plaintiff’s

constitutional rights during his incarceration, to the Hon. David E. Peebles, United States

Magistrate Judge, for a Report-Recommendation pursuant to 28 U.S.C. § 636(b) and

Local Rule 72.3(c). The October 17, 2018, Report-Recommendation, dkt. # 29,

recommends that the Court grant in part and deny in part Defendants’ motion to dismiss.

       No party objected to the Report-Recommendation, and the time for such objections

has passed. After examining the record, this Court has determined that the Report-

Recommendation is not subject to attack for plain error or manifest injustice and the Court

will accept and adopt the Report-Recommendation..

      Accordingly,

      The Report-Recommendation of Magistrate Judge Peebles, dkt. # 29, is hereby


                                               1
ACCEPTED and ADOPTED. Defendants’ motion to dismiss, dkt. # 18, is hereby

GRANTED IN PART and DENIED IN PART, as follows:

      1.    The motion is GRANTED with respect to Plaintif’s excessive force claims

            brought pursuant to the Fourth Amendment;

      2.    The motion is GRANTED with respect to all claims brought against the

            County of Oneida; and

      3.    The motion is DENIED in all other respects.

      IT IS SO ORDERED.


Dated:November 20, 2018




                                          2
